Exhibit 99.1 Altair Nanotechnologies Reports First Quarter 2010 Financial Results RENO, Nev. – May 6, 2010 – Altair Nanotechnologies, Inc. (Altairnano) (Nasdaq: ALTI), a provider of energy storage systems for clean, efficient power and energy management, today reported financial results for the first quarter ended March 31, 2010. Recent Highlights § Continued our long-term supply relationship with Proterra and accepted an additional order for $850,000 to supply battery modules over the coming months. § Substantial progress towards closure of an international sale of a 10MW complete ALTI-ESS system solution for a frequency regulation application. § Completed the sale of our AlSher joint venture interest to Sherwin-Williams and exit from the Performance Materials market. § Final payment made on our Reno headquarters property debt. § Initiation of research coverage by two new analysts for a total of three analysts that now cover Altairnano. Financial Highlights for first quarter 2010 compared to 2009 § Revenue of $1.2 million compared to $0.9 million. § Gross margin of $0.3 million compared to $0.5 million. § Operating expenses of $6.4 million compared to $6.9 million. § Net loss of $6.1 million compared to $6.4 million. § Net cash burn of $5.8 million compared to $6.1 million. For the quarter ended March 31, 2010, Altairnano reported revenues of $1.2 million, up from $0.9 million for the same period in 2009.This increase is the result of a higher level of contract and grant activity with the Office of Naval Research and the Department of Defense compared to 2009 which are expected to continue throughout most of 2010.Operating expenses of $6.4 million for the first quarter of 2010 were down $0.5 million from operating expenses of $6.9 million for the first quarter of 2009.The net loss was $6.1 million, or six cents per share, compared to a net loss of $6.4 million, or seven cents per share, for the first quarter of 2009. The basic and diluted weighted average shares outstanding for the quarter were 105.1 million, compared to 93.0 million reported in the first quarter of 2009. Altairnano’s cash and cash equivalents decreased by $5.8 million, from $18.1 million at December 31, 2009 to $12.3 million at March 31, 2010. This is due primarily to net cash used in operations of approximately $4.7 million, $1.2 million of which was for increased product inventories; investing activities primarily consisting of purchases of fixed assets of approximately $0.4 million; and financing activities of $0.7 million that is primarily the payment of the final installment of the debt on our Reno property. ALTAIR NANOTECHNOLOGIES REPORTS 2 Page 2 Altairnano’s cash burn rate of about $1.9 million per month is consistent with what it was in the second half of 2009.Altairnano has been building up inventory of component parts with three to six month lead times in anticipation of sales expected in the near term. “We continue to experience an increased level of customer requests for quotes compared to the first half of 2009,” said Dr. Terry Copeland, Altairnano’s president and CEO. “We are working diligently with these prospective customers to translate this increased sales quote activity into firm orders which will in turn provide us with a larger revenue stream and referenceable customer base.” First Quarter 2010 Conference Call Altairnano will hold a conference call to discuss its first quarter 2010 results on Thursday, May 6, 2010 at 11:00 a.m. Eastern Daylight Time (EDT). Shareholders and members of the investment community are invited to participate in the conference call. The dial-in number for both U.S. and international callers is +1 678-224-7719. Please dial in to the conference five minutes before the call is scheduled to begin. Ask the operator for the Altair Nanotechnologies call. An audio replay of the conference call will be available from 2:00 p.m. EDT, Thursday, May 6, until Midnight EDT, May 13, 2010. It can be accessed by dialing +1 706-645-9291 and entering conference number 71604450. Additionally, the conference call and replay will be available online, and can be accessed by visiting Altairnano's web site, www.altairnano.com. About Altair Nanotechnologies, Inc. Headquartered in Reno, Nevada with manufacturing in Anderson, Indiana, Altairnano is a leading provider of energy storage systems for clean, efficient power and energy management. Going beyond lithium ion, Altairnano's Lithium-Titanate based battery systems are among the highest performing and most scalable, with applications that include complete energy storage systems for use in providing frequency regulation and renewables integration for the electric grid, battery modules and cells for mass transit applications, and battery packs for several different military applications. For more information please visit Altairnano at www.altairnano.com. 2 ALTAIR NANOTECHNOLOGIES REPORTS 2 Page 3 Forward-Looking Statements This release may contain forward-looking statements as well as historical information. Forward-looking statements, which are included in accordance with the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995, may involve risks, uncertainties and other factors that may cause Altairnano’s actual results and performance in future periods to be materially different from any future results or performance suggested by the forward-looking statements in this release. These risks and uncertainties include, without limitation, the risks that development of any of the early-stage products of Altairnano will not be completed for technical, business or other reasons; that any products under development or in the early commercial stages will not perform as expected in future testing or commercial applications; that customers or prospective customers will not use or purchase products as represented to us or otherwise expected for various reasons, including a buyer’s purchasing of a competing product, absence of agreement over pricing or a buyer’s absence of capital to purchase products; that one or more of the joint development partners or customers may proceed slowly with, or abandon, development or commercialization efforts for any of various reasons, including concerns with the feasibility of the product or the financial viability of continuing with our products or their product; that sales of commercialized Altairnano products may not reach expected levels for one or more reasons, including the failure of end products to perform as expected or the introduction of a superior product; that costs associated with the proposed products may exceed revenues; and that, due to unexpected expenses not accompanied by offsetting revenue, Altairnano’s use of cash in its operations may exceed budgeted levels.In general, Altairnano is, and expects to be in the immediate future, dependent upon funds generated from sales of securities, grants, testing agreements, and licensing agreements to fund its testing, development and ongoing operations. In addition, other risks are identified in Altairnano's most recent Annual Report on Form 10-K filed with the SEC. Such forward-looking statements speak only as of the date of this release. Altairnano expressly disclaims any obligation to update or revise any forward-looking statements found herein to reflect any changes in Altairnano expectations or results or any change in events. For Additional Information: Institutional Investors: Brion D. Tanous Principal CleanTech IR, Inc. 310-541-6824 btanous@cleantech-ir.com Individual Investors: Tom Herbert Principal CleanTech IR, Inc. 310-541-6824 therbert@cleantech-ir.com Media Relations: Tom Kieffer Senior Director, Strategic Marketing Altair Nanotechnologies, Inc. 775-856-2500 mediarelations@altairnano.com Tables Follow 3 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Expressed in thousands of United States Dollars, except shares and per share amounts) (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Investment in available for sale securities Accounts receivable, net Product inventories Prepaid expenses and other current assets Total current assets Investment in available for sale securities Property, plant and equipment, net held and used Property, plant and equipment, net held and not used Patents, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Trade accounts payable $ $ Accrued salaries and benefits Accrued warranty 82 79 Accrued liabilities Current portion of long-term debt 94 Total current liabilities Long-term debt, less current portion 33 37 Stockholders' equity Common stock, no par value, unlimited shares authorized; 105,400,728 and 105,400,728 shares issued and outstanding at March 31, 2010 and December 31, 2009 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Altair Nanotechnologies, Inc’s stockholders’ equity Noncontrolling interest in subsidiary Total stockholders' equity Total liabilities and stockholders' equity $ $ 4 ALTAIR NANOTECHNOLOGIES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in thousands of United States Dollars, except shares and per share amounts) (Unaudited) Three Months Ended March 31, Revenues Product sales $ 75 $ Commercial collaborations Contracts and grants 12 Total revenues Cost of Goods Sold Product 53 Commercial Collaborations Contracts and grants 22 Warranty and inventory reserves 53 - Total cost of goods sold Gross Profit Operating Expenses Research and development Sales and marketing General and administrative Depreciation and amortization Total operating expenses Loss from operations ) ) Other (expense) income Interest expense (8 ) ) Interest income 26 71 Realized loss on investment - ) Loss on foreign exchange - (4 ) Total other income, net 18 31 Net loss ) ) Less:Noncontrolling interests’ share 4 56 Net Loss attributable to Altair Nanotechnologies, Inc. $ ) $ ) Loss per common share - basic and diluted $ ) $ ) Weighted average shares - basic and diluted 5
